
	
		II
		112th CONGRESS
		1st Session
		S. 1356
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2011
			Mr. Brown of
			 Massachusetts (for himself, Mr.
			 Wyden, and Mr. McCain)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security Act to
		  encourage States to increase generic drug utilization under Medicaid, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Affordable Medicines Utilization
			 Act of 2011.
		2.Savings rebate
			 for States that increase generic drug utilization under Medicaid
			(a)In
			 generalSection 1903 of the
			 Social Security Act (42 U.S.C. 1396b) is amended by inserting after subsection
			 (g), the following:
				
					(h)(1)With respect to each of fiscal years 2012,
				2013, and 2014, if the generic substitution rate determined for the State under
				section 1927(l)(2) for the most recent preceding fiscal year for which data is
				available is greater than the State's generic substitution rate (as so
				determined) for the most recent second preceding fiscal year for which data is
				available, the amount determined under subsection (a) for the State for each
				quarter of the fiscal year shall be increased by the amount equal to 50 percent
				of the generic drug utilization savings amount determined for the State and the
				quarter under paragraph (2).
						(2)The generic drug utilization savings amount
				determined under this paragraph with respect to a State and a quarter is the
				product of—
							(A)the difference between the—
								(i)total amount expended by the State for the
				corresponding quarter of the preceding fiscal year for providing medical
				assistance for multiple source drugs (as defined in section 1927(k)(7)(A)(i)),
				as determined after the application of section 1927(b)(1)(B); and
								(ii)total amount expended by the State
				for the quarter involved for providing medical assistance for such drugs (as so
				determined); and
								(B)the State percentage determined for the
				State under section
				1905(b).
							.
			(b)Annual
			 determination of State generic substitution rates and performance
			 rankingsSection 1927 of the Social Security Act (42 U.S.C.
			 1396r–8) is amended by adding at the end the following:
				
					(l)Annual
				determination of State generic substitution rates and performance
				rankings
						(1)In
				generalNot later than January 1, 2012, and annually thereafter,
				the Secretary shall determine the generic substitution rate (as defined in
				paragraph (2)) for each State for the most recent preceding fiscal year and the
				most recent second preceding fiscal year for which data are available. The
				Secretary annually shall publish on the Internet Web site of the Centers for
				Medicare & Medicaid Services the generic substitution rates determined for
				each State for such preceding fiscal years and the percentage increase or
				decrease in such rates when compared with each other with respect to a State.
				On the basis of such comparison, the Secretary shall list the States in order
				of the States with the greatest increase in the generic substitution
				rate.
						(2)Generic
				substitution rateIn paragraph (1), the term generic
				substitution rate means, with respect to a State, the share of all drug
				units for which payment is made to the State under this title for the 20 most
				widely prescribed multiple source drugs under the State program under this
				title that have a specific National Drug Code and meet the requirements of
				subsection
				(k)(7)(A)(i).
						.
			(c)Evaluation and
			 report
				(1)In
			 generalNot later than December 31, 2014, the Secretary of Health
			 and Human Services shall evaluate and report to Congress on the effectiveness
			 of the generic drug utilization savings payments authorized under section
			 1903(h) of the Social Security Act (42 U.S.C. 1396b(h)) (as added by subsection
			 (a)) in encouraging States to increase their Medicaid generic substitution
			 rate. The evaluation shall include (but is not limited to) the
			 following:
					(A)An analysis of
			 the amounts each State Medicaid program saves through increased generic drug
			 substitution.
					(B)An analysis of
			 any indirect savings to State Medicaid programs through increased medication
			 adherence due to increased accessibility and affordability of
			 prescriptions.
					(C)An analysis of
			 future estimated savings to State Medicaid programs and the Federal Government
			 after termination of the generic drug utilization savings payments authorized
			 under such section.
					(2)Medicaid
			 generic substitution rateIn paragraph (1), the term
			 Medicaid generic substitution rate has the meaning given the term
			 generic substitution rate with respect to a State under 1927(l)(2)
			 of the Social Security Act (42 U.S.C. 1396r–8(l)(2)) (as added by subsection
			 (b)).
				
